


115 HR 6376 IH: Senior Executive Service Accountability Act
U.S. House of Representatives
2018-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS2d Session
H. R. 6376
IN THE HOUSE OF REPRESENTATIVES

July 13, 2018
Mr. Walberg introduced the following bill; which was referred to the Committee on Oversight and Government Reform

A BILL
To amend title 5, United States Code, to provide for certain reforms to disciplinary procedures applicable to members of the Senior Executive Service, and for other purposes.
 
 
1.Short titleThis Act may be cited as the Senior Executive Service Accountability Act.  2.Actions against senior executives for performance or conduct (a)Repeal of pay retention for career appointees removed from the Senior Executive ServiceSection 3594(c)(1)(B) of title 5, United States Code, is amended to read as follows: 
 
(B) 
(i)any career appointee placed under subsection (a) or (b)(2) of this section shall be entitled to receive basic pay at the highest of— (I)the rate of basic pay in effect for the position in which placed; 
(II)the rate of basic pay in effect at the time of the placement for the position the career appointee held in the civil service immediately before being appointed to the Senior Executive Service; or  (III)the rate of basic pay in effect for the career appointee immediately before being placed under subsection (a) or (b) of this section; and 
(ii)any career appointee placed under subsection (b)(1) of this section shall be entitled to receive basic pay at the rate of basic pay in effect for the position in which placed; and .  (b)Appraisal system requirementsSection 4314(b) of title 5, United States Code, is amended— 
(1)in paragraph (3), by adding at the end before the semicolon the following: or, as warranted, from the civil service; and  (2)in paragraph (4), by adding at the end before the semicolon the following: or, as warranted, from the civil service. 
(c)Suspension for 14 days or lessParagraph (1) of section 7501 of title 5, United States Code, is amended to read as follows:  (1)employee means— 
(A)an individual in the competitive service who is not serving a probationary period or, except as provided in section 1599e of title 10, trial period under an initial appointment or who has completed 1 year of current continuous employment in the same or similar positions under other than a temporary appointment limited to 1 year or less; or  (B)a career appointee in the Senior Executive Service who— 
(i)has completed the probationary period prescribed under section 3393(d); or  (ii)was covered by the provisions of subchapter II of this chapter immediately before appointment to the Senior Executive Service; and. 
(d)Modification of cause and procedure for suspension and terminationSection 7543 of title 5, United States Code, is amended— (1)by striking subsections (a), (b), and (c) and inserting the following: 
 
(a)Under regulations prescribed by the Office of Personnel Management, an agency may take an action covered by this subchapter against an employee only for such cause as would promote the efficiency of the service.  (b)An employee against whom an action is proposed is entitled to— 
(1)written notice 15 business days in advance, unless there is reasonable cause to believe the employee has committed a crime for which a sentence of imprisonment can be imposed, stating specific reasons for the proposed action;  (2)a reasonable time, but not greater than 7 business days, to answer orally and in writing and to furnish affidavits and other documentary evidence in support of the answer; 
(3)be represented by an attorney or other representative; and  (4)a written decision and the specific reasons therefor. 
(c)An agency shall issue the decision not later than 15 business days after the agency provides notice, including a file containing all the evidence in support of the proposed action, to the employee affected.;  (2)in subsection (d), by inserting before the period the following: , but only if such appeal is made not later than 10 business days after the effective date of the action; and 
(3)in subsection (e), by striking and to the employee affected upon the employee’s request and adding at the end after the period the following: Upon the affected employee’s request, copies of the documents described in the previous sentence shall be furnished to the employee, to the extent those documents were not provided pursuant to subsection (c)..  (e)Conforming amendmentsTitle 5, United States Code, is amended— 
(1)in section 3592(b)(2)(B), by striking any disciplinary action and inserting any action under section 7543;  (2)in section 3593(a)(2), by striking misconduct, neglect of duty, malfeasance, and inserting a removal under section 7543; 
(3)in section 3594, by adding at the end the following:  (d)This section shall not apply to any career appointee who is subject to a personnel action under subchapter V of chapter 75.; and 
(4)in section 7542, by striking or to a removal under section 3592 or and inserting the following: to a removal from the Senior Executive Service under section 3592 of this title, or to a reduction in force or a transfer of function as defined in subsections (d) and (e) of section.  (f)ApplicationThe amendments made by this Act shall not apply to any personnel action under subchapter V of chapter 75 of title 5, United States Code, commenced before the date that is 1 year after the date of the enactment of this Act. 

